Exhibit 10.2

SKECHERS U.S.A., INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I.

PURPOSE, SCOPE and administration OF THE PLAN

1.1 Purpose and Scope. The purpose of the Skechers U.S.A., Inc. 2018 Employee
Stock Purchase Plan, as it may be amended from time to time (the “Plan”), is to
assist employees of Skechers U.S.A., Inc. (the “Company”) and its Designated
Subsidiaries in acquiring a stock ownership interest in the Company pursuant to
a plan which is intended to qualify as an “employee stock purchase plan” under
Section 423 of the Code and to help such employees provide for their future
security and to encourage them to remain in the employment of the Company and
its Subsidiaries.

ARTICLE II.

Definitions

Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary. The
singular pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the Committee, or such individuals to which
authority to administer the Plan has been delegated under Section 7.1 hereof.

2.2 “Agent” means the brokerage firm, bank or other financial institution,
entity or person(s), if any, engaged, retained, appointed or authorized to act
as the agent of the Company or an Employee with regard to the Plan.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean the Compensation Committee of the Board or another
committee or subcommittee of the Board or the Compensation Committee described
in Article 7 hereof.

2.6 “Common Stock” shall mean the Class A common stock of the Company, par value
$0.001 per share.

2.7 “Company” shall have such meaning as set forth in Section 1.1 hereof.

2.8 “Compensation” of an Employee shall mean the regular straight-time earnings
or base salary, bonuses and commissions paid to the Employee from the Company on
each Payday as compensation for services to the Company or any Designated
Subsidiary, before deduction for any salary deferral contributions made by the
Employee to any tax-qualified or nonqualified deferred compensation plan,
including overtime, shift differentials, vacation pay, salaried production
schedule premiums, holiday pay, jury duty pay, funeral leave pay, paid time off,
military pay, prior week adjustments and weekly bonus, but excluding education
or tuition reimbursements, imputed income arising under any group insurance or
other benefit program, travel expenses, business and moving reimbursements,
income received in connection with any stock options, restricted stock,
restricted stock units or other compensatory equity awards and all contributions
made by the Company or any Designated Subsidiary for the Employee’s benefit
under any employee benefit plan now or hereafter established. Such Compensation
shall be calculated before deduction of any income or employment tax
withholdings, but shall be withheld from the Employee’s net income.

 

2.9 “Designated Subsidiary” shall mean each Subsidiary that have been designated
by the Board or Committee from time to time in its sole discretion as eligible
to participate in the Plan, including any Subsidiary in existence on the
Effective Date and any Subsidiary formed or acquired following the Effective
Date, in accordance with Section 7.2 hereof.

2.10 “Effective Date” shall mean the date the Plan is adopted by the Board,
subject to approval by the Company’s stockholders.

2.11 “Eligible Employee” shall mean an Employee (a) whose customary employment
is more than five (5) months in a calendar year and (b) who after the granting
of the Option would not be deemed for purposes of Section 423(b)(3) of the Code
to possess five percent (5%) or more of the total combined voting power or value
of all classes of stock of the Company or any Subsidiary. For purposes of clause
(b), the rules of Section 424(d) of the Code with regard to the attribution of
stock ownership shall apply in determining the stock ownership of an individual,
and stock which an Employee may purchase under outstanding options shall be
treated as stock owned by the Employee. Notwithstanding the foregoing, the
Administrator may exclude from participation in the Plan as an Eligible Employee
(x) any Employee that is a “highly compensated employee” of the Company or any
Designated Subsidiary (within the meaning of Section 414(q) of the Code), or
that is such a “highly compensated employee” (A) with compensation above a
specified level, (B) who

1

--------------------------------------------------------------------------------

 

is an officer and/or (C) is subject to the disclosure requirements of Section
16(a) of the Exchange Act and/or (y) any Employee who is a citizen or resident
of a foreign jurisdiction (without regard to whether they are also a citizen of
the United States or a resident alien (within the meaning of Section
7701(b)(1)(A) of the Code)) if either (i) the grant of the Option is prohibited
under the laws of the jurisdiction governing such Employee, or (ii) compliance
with the laws of the foreign jurisdiction would cause the Plan or the Option to
violate the requirements of Section 423 of the Code; provided that any exclusion
in clauses (x), and/or (y) shall be applied in an identical manner under each
Offering Period to all Employees of the Company and all Designated Subsidiaries,
in accordance with Treasury Regulation Section 1.423-2(e).

2.12 “Employee” shall mean any person who renders services to the Company or a
Designated Subsidiary in the status of an employee within the meaning of Section
3401(c) of the Code. “Employee” shall not include any director of the Company or
a Designated Subsidiary who does not render services to the Company or a
Designated Subsidiary in the status of an employee within the meaning of Section
3401(c) of the Code. For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on military leave, sick
leave or other leave of absence approved by the Company or Designated Subsidiary
and meeting the requirements of Treasury Regulation Section 1.421-1(h)(2). Where
the period of leave exceeds three (3) months, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2), and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the first day immediately
following such three (3)-month period, or such other period specified in
Treasury Regulation Section 1.421-1(h)(2).

2.13 “Grant Date” shall mean the first Trading Day of each Offering Period.

2.14 “Exercise Date” shall mean the last Trading Day of each Offering Period,
except as provided in Section 5.2 hereof.

2.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.16 “Fair Market Value” shall mean, as of any date, the value of a Share
determined as follows:

(a) If the Common Stock is (i) listed on any established securities exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market), (ii) listed on any national market system or
(iii) listed, quoted or traded on any automated quotation system, its Fair
Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established securities exchange,
national market system or automated quotation system nor regularly quoted by a
recognized securities dealer, its Fair Market Value shall be established by the
Administrator in good faith.

2.17 “New Exercise Date” shall have such meaning as set forth in Section 5.2(b)
hereof.

2.18 “Offering Period” shall mean each approximately six-(6) month period
commencing on each June 1 and December 1 following the Effective Date, except as
provided under Section 5.2 hereof; provided, however, that the first Offering
Period commencing on or after the Effective Date shall commence on January 1,
2018 and end on May 31, 2018. The duration and timing of Offering Periods may be
established or changed by the Board or Committee at any time, in its sole
discretion. Notwithstanding the foregoing, in no event may an Offering Period
exceed twenty-seven (27) months.

2.19 “Option” shall mean the right to purchase Shares pursuant to the Plan
during each Offering Period.

2.20 “Option Price” shall mean the purchase price of a Share hereunder as
provided in Section 4.2 hereof.

2.21 “Parent” means any entity that is a parent corporation of the Company
within the meaning of Section 424 of the Code and the Treasury Regulations
thereunder.

2.22 “Participant” shall mean any Eligible Employee who elects to participate in
the Plan.

2.23 “Payday” shall mean the regular and recurring established day for payment
of Compensation to an Employee of the Company or any Designated Subsidiary.

2

--------------------------------------------------------------------------------

 

2.24 “Plan” shall have such meaning as set forth in Section 1.1 hereof.

2.25 “Plan Account” shall mean a bookkeeping account established and maintained
by the Company in the name of each Participant.

2.26 “Section 423 Option” shall have such meaning as set forth in Section 3.1(b)
hereof.

2.27 “Share” shall mean a share of Common Stock.

2.28 “Subsidiary” shall mean any entity that is a subsidiary corporation of the
Company within the meaning of Section 424 of the Code and the Treasury
Regulations thereunder. In addition, with respect to any sub-plans adopted under
Section 7.1(d) hereof which are designed to be outside the scope of Section 423
of the Code, Subsidiary shall include any corporate or noncorporate entity in
which the Company has a direct or indirect equity interest or significant
business relationship.

 

2.29 “Trading Day” shall mean a day on which the principal securities exchange
on which the Common Stock is listed is open for trading or, if the Common Stock
is not listed on a securities exchange, shall mean a business day, as determined
by the Administrator in good faith.

2.30 “Withdrawal Election” shall have such meaning as set forth in Section
6.1(a) hereof.

ARTICLE III.

PARTICIPATION

3.1 Eligibility.

(a) Any Eligible Employee who shall be employed by the Company or a Designated
Subsidiary on a given Grant Date for an Offering Period shall be eligible to
participate in the Plan during such Offering Period, subject to the requirements
of Articles IV and V hereof, and the limitations imposed by Section 423(b) of
the Code and the Treasury Regulations thereunder.

(b) No Eligible Employee shall be granted an Option under the Plan which permits
the Participant’s rights to purchase Shares under the Plan, and to purchase
stock under all other employee stock purchase plans of the Company, any Parent
or any Subsidiary subject to the Section 423 of the Code (any such Option or
other option, a “Section 423 Option”), to accrue at a rate which exceeds $25,000
of fair market value of such stock (determined at the time the Section 423
Option is granted) for each calendar year in which any Section 423 Option
granted to the Participant is outstanding at any time. For purposes of the
limitation imposed by this subsection,

(i) the right to purchase stock under a Section 423 Option accrues when the
Section 423 Option (or any portion thereof) first becomes exercisable during the
calendar year,

(ii) the right to purchase stock under a Section 423 Option accrues at the rate
provided in the Section 423 Option, but in no case may such rate exceed $25,000
of fair market value of such stock (determined at the time such option is
granted) for any one calendar year, and

(iii) a right to purchase stock which has accrued under a Section 423 Option may
not be carried over to any other Section 423 Option; provided that Participants
may carry forward amounts so accrued that represent a fractional share of stock
and were withheld but not applied towards the purchase of Shares under an
earlier Offering Period, and may apply such amounts towards the purchase of
additional Shares under a subsequent Offering Period.

The limitation under this Section 3.1(b) shall be applied in accordance with
Section 423(b)(8) of the Code and the Treasury Regulations thereunder.

3.2 Election to Participate; Payroll Deductions

(a) Except as provided in Section 3.3 hereof, an Eligible Employee may become a
Participant in the Plan only by means of payroll deduction. Each individual who
is an Eligible Employee as of an Offering Period’s Grant Date may elect to
participate in such Offering Period and the Plan by delivering to the Company a
payroll deduction authorization prior to the applicable Grant Date (or by such
period of time prior to the Grant Date as may be determined by the
Administrator, in its sole discretion).

(b) Subject to Section 3.1(b) hereof, payroll deductions with respect to an
Offering Period (i) shall be equal to at least one percent (1%) but not more
than fifteen percent (15%) of the Participant’s Compensation as of each Payday
during the Offering Period following the Grant Date; and (ii) shall be expressed
as a whole number percentage. Amounts deducted from a Participant’s Compensation
with respect to an Offering Period pursuant to this Section 3.2 shall be
deducted each Payday through payroll deduction and credited to the Participant’s
Plan Account.

3

--------------------------------------------------------------------------------

 

(c) A Participant may decrease (to as low as zero) the amount deducted from such
Participant’s Compensation during an Offering Period by providing written notice
to the Company, which decrease shall be implemented as soon as reasonably
practicable following receipt of such notice. A Participant may not increase the
amount deducted from such Participant’s Compensation during an Offering Period.

(d) Notwithstanding the foregoing, upon the completion of an Offering Period,
each Participant in such Offering Period shall automatically participate in the
Offering Period that commences immediately following Offering Period at the same
payroll deduction percentage as in effect at the completion of the prior
Offering Period, unless such Participant delivers to the Company a different
election with respect to the successive Offering Period in accordance with
Section 3.2(a) hereof, or unless such Participant becomes ineligible for
participation in the Plan.

3.3 Leave of Absence. During leaves of absence approved by the Company and
meeting the requirements of Treasury Regulation Section 1.421-1(h)(2) under the
Code, a Participant may continue participation in the Plan by making cash
payments to the Company on his or her normal payday equal to his or her
authorized payroll deduction.

ARTICLE IV.

PURCHASE OF SHARES

4.1 Grant of Option. Each Participant shall be granted an Option with respect to
an Offering Period on the applicable Grant Date. Subject to the limitations of
Section 3.1(b) hereof, the number of Shares subject to a Participant’s Option as
of any Exercise Date shall be determined by dividing (a) such Participant’s
payroll deductions accumulated prior to an Exercise Date and retained in the
Participant’s Plan Account on such Exercise Date by (b) the applicable Option
Price; provided that in no event shall a Participant be permitted to purchase
during any Offering Period more than that number of Shares (subject to any
adjustment pursuant to Section 5.2 hereof) determined by dividing $25,000 by the
Fair Market Value of a Share on the Grant Date. The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of Shares that a Participant may purchase during such future
Offering Periods. Each Option shall expire on the Exercise Date for the
applicable Offering Period immediately after the automatic exercise of the
Option in accordance with Section 4.3 hereof, unless such Option terminates
earlier in accordance with Article 6 hereof.

4.2 Option Price. The “Option Price” per Share to be paid by a Participant upon
exercise of the Participant’s Option on the applicable Exercise Date for an
Offering Period shall be equal to eighty five percent (85%) of the lesser of the
Fair Market Value of a Share on (a) the applicable Grant Date and (b) the
applicable Exercise Date; provided that in no event shall the Option Price per
Share be less than the par value per Share.

4.3 Purchase of Shares.

(a) On the applicable Exercise Date for an Offering Period, each Participant
shall automatically and without any action on such Participant’s part be deemed
to have exercised his or her Option to purchase at the applicable Option Price
the largest number of whole Shares which can be purchased with the amount in the
Participant’s Plan Account. Any balance, if any, remaining in the Participant’s
Plan Account (after exercise of such Participant’s Option) as of the Exercise
Date shall be carried forward to the next Offering Period, unless the
Participant has elected to withdraw from the Plan pursuant to Section 6.1 hereof
or, pursuant to Section 6.2 hereof, such Participant has ceased to be an
Eligible Employee. Any balance not carried forward to the next Offering Period
in accordance with the prior sentence promptly shall be refunded to the
applicable Participant. For the avoidance of doubt, in no event shall an amount
greater than or equal to the per share Option Price as of an Exercise Date be
carried forward to the next Offering Period.

(b) As soon as practicable following the applicable Exercise Date, the number of
Shares purchased by such Participant pursuant to Section 4.3(a) hereof shall be
delivered (either in share certificate or book entry form), in the Company’s
sole discretion, to either (i) the Participant or (ii) an account established in
the Participant’s name at a stock brokerage or other financial services firm
designated by the Company. If the Company is required to obtain from any
commission or agency authority to issue any such Shares, the Company shall seek
to obtain such authority. Inability of the Company to obtain from any such
commission or agency authority which counsel for the Company deems necessary for
the lawful issuance of any such shares shall relieve the Company from liability
to any Participant except to refund to the Participant such Participant’s Plan
Account balance, without interest thereon.

 




4

--------------------------------------------------------------------------------

 

4.4 Transferability of Rights.

(a) An Option granted under the Plan shall not be transferable, other than by
will or the applicable laws of descent and distribution, and is exercisable
during the Participant’s lifetime only by the Participant. No option or interest
or right to the Option shall be available to pay off any debts, contracts or
engagements of the Participant or his or her successors in interest or shall be
subject to disposition by pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempt at disposition of the option
shall have no effect.

ARTICLE V.

PROVISIONS RELATING TO COMMON STOCK

5.1 Common Stock Reserved. Subject to adjustment as provided in Section 5.2
hereof, the maximum number of Shares that shall be made available for sale under
the Plan shall be 5,000,000. Shares made available for sale under the Plan may
be authorized but unissued shares, treasury shares of Common Stock, or
reacquired shares reserved for issuance under the Plan.

5.2 Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Asset Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares which have been authorized for
issuance under the Plan but not yet placed under Option, as well as the price
per share and the number of Shares covered by each Option under the Plan which
has not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Administrator, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Shares subject to an Option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and such
Offering Period shall terminate immediately prior to the consummation of such
proposed dissolution or liquidation, unless provided otherwise by the
Administrator. The New Exercise Date shall be before the date of the Company’s
proposed dissolution or liquidation. The Administrator shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the Participant’s Option has been
changed to the New Exercise Date and that the Participant’s Option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 6.1
hereof or the Participant has ceased to be an Eligible Employee as provided in
Section 6.2 hereof.

 

(c) Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each outstanding Option shall be assumed or an
equivalent Option substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the Option is not
assumed or substituted, any Offering Periods then in progress shall be shortened
by setting a New Exercise Date and any Offering Periods then in progress shall
end on the New Exercise Date. The New Exercise Date shall be before the date of
the Company’s proposed sale or merger. The Administrator shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the Participant’s Option has been
changed to the New Exercise Date and that the Participant’s Option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 6.1
hereof or the Participant has ceased to be an Eligible Employee as provided in
Section 6.2 hereof.

5.3 Insufficient Shares. If the Administrator determines that, on a given
Exercise Date, the number of Shares with respect to which Options are to be
exercised may exceed the number of Shares remaining available for sale under the
Plan on such Exercise Date, the Administrator shall make a pro rata allocation
of the Shares available for issuance on such Exercise Date in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all Participants exercising Options to purchase Shares on
such Exercise Date, and unless additional shares are authorized for issuance
under the Plan, no further Offering Periods shall take place and the Plan shall
terminate pursuant to Section 7.5 hereof. If an Offering Period is so
terminated, then the balance of the amount credited to the Participant’s Plan
Account which has not been applied to the purchase of Shares shall be paid to
such Participant in one (1) lump sum in cash within thirty (30) days after such
Exercise Date, without any interest thereon.




5

--------------------------------------------------------------------------------

 

5.4 Rights as Stockholders. With respect to Shares subject to an Option, a
Participant shall not be deemed to be a stockholder of the Company and shall not
have any of the rights or privileges of a stockholder. A Participant shall have
the rights and privileges of a stockholder of the Company when, but not until,
Shares have been deposited in the designated brokerage account following
exercise of his or her Option.

ARTICLE VI.

TERMINATION OF PARTICIPATION

6.1 Cessation of Contributions; Voluntary Withdrawal.

(a) A Participant may cease payroll deductions during an Offering Period and
elect to withdraw from the Plan by delivering written notice of such election to
the Company in such form and a reasonable time prior to the Exercise Date for
such Offering Period as may be established by the Administrator (a “Withdrawal
Election”). Amounts credited to the Plan Account of a Participant electing to
withdraw from the Plan shall be returned to the Participant in one (1) lump-sum
payment in cash within thirty (30) days after such election is received by the
Company, without any interest thereon, and the Participant shall cease to
participate in the Plan and the Participant’s Option for such Offering Period
shall terminate. As soon as practicable following the Company’s receipt of a
Withdrawal Election, the Participant’s payroll deduction authorization and his
or her Option to purchase Shares under the Plan shall terminate.

(b) A Participant’s withdrawal from the Plan shall not have any effect upon his
or her eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.

(c) A Participant who ceases contributions to the Plan during any Offering
Period shall not be permitted to resume contributions to the Plan during that
Offering Period.

6.2 Termination of Eligibility. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, such Participant’s Option for the applicable Offering
Period shall automatically terminate, he or she shall be deemed to have elected
to withdraw from the Plan, and such Participant’s Plan Account shall be paid to
such Participant or, in the case of his or her death, to the person or persons
entitled thereto pursuant to applicable law, within thirty (30) days after such
cessation of being an Eligible Employee, without any interest thereon.

ARTICLE VII.

GENERAL PROVISIONS

7.1 Administration.

(a) The Plan shall be administered by the Committee, which (unless otherwise
determined by the Board) shall consist solely of two or more members of the
Board, each of whom is intended to qualify as a “non-employee director” as
defined by Rule 16b-3 of the Exchange Act and an “independent director” under
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, in each case, to the extent required under
such provision. The Committee may delegate administrative tasks under the Plan
to the services of an Agent and/or Employees to assist in the administration of
the Plan, including establishing and maintaining an individual securities
account under the Plan for each Participant.

(b) It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan. The
Administrator shall have the power, subject to, and within the limitations of,
the express provisions of the Plan:

(i) To establish and terminate Offering Periods;

(ii) To determine when and how Options shall be granted and the provisions and
terms of each Offering Period (which need not be identical);

(iii) To select Designated Subsidiaries in accordance with Section 7.2 hereof;
and

(iv) To construe and interpret the Plan, the terms of any Offering Period and
the terms of the Options and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Administrator, in the exercise of
this power, may correct any defect, omission or inconsistency in the Plan, any
Offering Period or any Option, in a manner and to the extent it shall deem
necessary or expedient to make the Plan fully effect, subject to Section 423 of
the Code and the Treasury Regulations thereunder.

6

--------------------------------------------------------------------------------

 

(c) The Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
handling of participation elections, payroll deductions, payment of interest,
conversion of local currency, payroll tax, withholding procedures and handling
of stock certificates which vary with local requirements. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Administrator under the Plan.

(d) The Administrator may adopt sub-plans applicable to particular Designated
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of Section 5.1
hereof, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

(e) All expenses and liabilities incurred by the Administrator in connection
with the administration of the Plan shall be borne by the Company. The
Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons. No member of the Board or Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the options, and all members of the Board or
Administrator shall be fully protected by the Company in respect to any such
action, determination, or interpretation.

7.2 Designation of Subsidiary Corporations. The Board or Committee shall
designate from among the Subsidiaries, as determined from time to time, the
Subsidiary or Subsidiaries that shall constitute Designated Subsidiaries. The
Board or Committee may designate a Subsidiary, or terminate the designation of a
Subsidiary, without the approval of the stockholders of the Company.

7.3 Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of Plan Accounts shall be given to Participants at least
annually, which statements shall set forth the amounts of payroll deductions,
the Option Price, the number of Shares purchased and the remaining cash balance,
if any.

7.4 No Right to Employment. Nothing in the Plan shall be construed to give any
person (including any Participant) the right to remain in the employ of the
Company, a Parent or a Subsidiary or to affect the right of the Company, any
Parent or any Subsidiary to terminate the employment of any person (including
any Participant) at any time, with or without cause, which right is expressly
reserved.

7.5 Amendment and Termination of the Plan.

(a) The Board may, in its sole discretion, amend, suspend or terminate the Plan
at any time and from time to time; provided, however, that without approval of
the Company’s stockholders given within twelve (12) months before or after
action by the Board, the Plan may not be amended to increase the maximum number
of Shares subject to the Plan, to change the designation or class of Eligible
Employees or in any other manner that requires the approval of the Company’s
stockholders; and provided, further that without approval of the Company’s
stockholders, the Plan may not be amended in any manner that would cause the
Plan to no longer be an “employee stock purchase plan” within the meaning of
Section 423(b) of the Code.

(b) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, to the extent permitted under Section 423 of the Code, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:

(i) altering the Option Price for any Offering Period including an Offering
Period underway at the time of the change in Option Price;

(ii) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Administrator action; and

(iii) allocating Shares.

Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.

(c) Upon termination of the Plan, the balance in each Participant’s Plan Account
shall be refunded as soon as practicable after such termination, without any
interest thereon.

7.6 Use of Funds; No Interest Paid. All funds received by the Company by reason
of purchase of Shares under the Plan shall be included in the general funds of
the Company free of any trust or other restriction and may be used for any
corporate purpose. No interest shall be paid to any Participant or credited
under the Plan.

7

--------------------------------------------------------------------------------

 

7.7 Term; Approval by Stockholders. No Option may be granted during any period
of suspension of the Plan or after termination of the Plan. The Plan shall be
submitted for the approval of the Company’s stockholders within twelve
(12) months after the date of the Board’s initial adoption of the Plan. Options
may be granted prior to such stockholder approval; provided, however, that such
Options shall not be exercisable prior to the time when the Plan is approved by
the stockholders; provided, further that if such approval has not been obtained
by the end of said twelve (12)-month period, all Options previously granted
under the Plan shall thereupon terminate and be canceled and become null and
void without being exercised.

7.8 Effect Upon Other Plans. The adoption of the Plan shall not affect any other
compensation or incentive plans in effect for the Company, any Parent or any
Subsidiary. Nothing in the Plan shall be construed to limit the right of the
Company, any Parent or any Subsidiary (a) to establish any other forms of
incentives or compensation for Employees of the Company or any Parent or any
Subsidiary, or (b) to grant or assume Options otherwise than under the Plan in
connection with any proper corporate purpose, including, but not by way of
limitation, the grant or assumption of options in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

7.9 Conformity to Securities Laws. Notwithstanding any other provision of the
Plan, the Plan and the participation in the Plan by any individual who is then
subject to Section 16 of the Exchange Act shall be subject to any additional
limitations set forth in any applicable exemption rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

7.10 Notice of Disposition of Shares. Each Participant shall give the Company
prompt notice of any disposition or other transfer of any Shares, acquired
pursuant to the exercise of an Option, if such disposition or transfer is made
(a) within two (2) years after the applicable Grant Date or (b) within one
(1) year after the transfer of such Shares to such Participant upon exercise of
such Option. The Company may direct that any certificates evidencing shares
acquired pursuant to the Plan refer to such requirement.

7.11 Tax Withholding. The Company or any Parent or any Subsidiary shall be
entitled to require payment in cash or deduction from other compensation payable
to each Participant of any sums required by federal, state or local tax law to
be withheld with respect to any purchase of Shares under the Plan or any sale of
such shares.

7.12 Governing Law. The Plan and all rights and obligations thereunder shall be
construed and enforced in accordance with the laws of the State of Delaware.

7.13 Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

7.14 Conditions To Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of an Option by a Participant, unless
and until the Board or the Committee has determined, with advice of counsel,
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange or automated quotation system on which the Shares are
listed or traded, and the Shares are covered by an effective registration
statement or applicable exemption from registration. In addition to the terms
and conditions provided herein, the Board or the Committee may require that a
Participant make such reasonable covenants, agreements, and representations as
the Board or the Committee, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements.

(b) All certificates for Shares delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Committee deems necessary or advisable to comply
with federal, state, or foreign securities or other laws, rules and regulations
and the rules of any securities exchange or automated quotation system on which
the Shares are listed, quoted, or traded. The Committee may place legends on any
certificate or book entry evidencing Shares to reference restrictions applicable
to the Shares.

(c) The Committee shall have the right to require any Participant to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Option, including a window-period limitation, as may be imposed
in the sole discretion of the Committee.

(d) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company may, in lieu of delivering to any Participant certificates evidencing
Shares issued in connection with any Option, record the issuance of Shares in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).

8

--------------------------------------------------------------------------------

 

7.15 Equal Rights and Privileges. Except with respect to sub-plans designed to
be outside the scope of Section 423 of the Code, all Eligible Employees of the
Company (or of any Designated Subsidiary) shall have equal rights and privileges
under this Plan to the extent required under Section 423 of the Code or the
regulations promulgated thereunder so that this Plan qualifies as an “employee
stock purchase plan” within the meaning of Section 423 of the Code or the
Treasury Regulations thereunder. Any provision of this Plan that is inconsistent
with Section 423 of the Code or the Treasury Regulations thereunder shall,
without further act or amendment by the Company or the Board, be reformed to
comply with the equal rights and privileges requirement of Section 423 of the
Code or the Treasury Regulations thereunder.

* * * * * *

I hereby certify that the foregoing Skechers U.S.A., Inc. 2018 Employee Stock
Purchase Plan was duly approved by the Board of Directors of Skechers U.S.A.,
Inc. on April 17, 2017.

I hereby certify that the foregoing Skechers U.S.A., Inc. Employee Stock
Purchase Plan was duly approved by the stockholders of Skechers U.S.A., Inc. on
May 23, 2017.

Executed on this 23rd day of May, 2017.

 

 

/s/ Philip G. Paccione 

 

Philip G. Paccione, Corporate Secretary

 

 

 

9